                   Case 1:20-cv-02582-JGK Document 17 Filed 10/27/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND, ANNUITY
FUND, AND APPRENTICESHIP, JOURNEYMAN
                                                                                         :
RETRAINING, EDUCATIONAL AND                                                                  ;   '.




INDUSTRY FUND, TRUSTEES OF THE NEW
YORK CITY CARPENTERS RELIEF AND
CHARITY FUND, THE NEW YORK CITY AND
VICINITY CARPENTERS LABOR-
MANAGEMENT CORPORATION and the NEW
YORK CITY DISTRICT COUNCIL OF
CARPENTERS,
                      Petitioners,                                       20   CIVIL 2582 (JGK)

                 -against-                                                      JUDGMENT

GALT INSTALLATIONS, LLC,
                     Respondent.
-----------------------------------------------------------X

        It is hereby    ORDERED, ADJUDGED AND DECREED: That for the reasons stated in the

Court's Memorandum Opinion and Order dated October 26, 2020, the Petition to confirm the arbitration award is

GRANTED and the underlying arbitration award is ordered confirmed. Judgment is entered in favor of the

Petitioners and against the Respondent, as follows: (I) Awarding Petitioners $123,687.47 pursuant to the

December 11, 2019 arbitration award plus interest from the date of the award through to the date of Judgment to

accrue at the annual rate of 7.5%, in the amount of $8,158.29; (2) Awarding Petitioners $70 in costs arising out

of this proceeding; and, (3) Awarding Petitioners $1,374 in attorney's fees arising out of this proceeding;

accordingly, the case is closed.

Dated: New York, New York
       October 27, 2020

                                                         RUBY J. KRAJICK

                                                               Clerk of Court
                                               BY:
                                                          ?l/J~~
                                                               Deputy Clerk
